Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	Claims 1-20 are presented for examination.

Claim Objections
2.	Claims 2-3 are objected to because of the following informalities:  
As per Claim 2, it recites the limitation “value;” which would be corrected as  “value.”.
As per Claim 3, it recites the limitation “the frac pump” in line 1 which would be better as “a frac pump” to avoid a possible antecedent basis issue.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 2-3, 10, and 18rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the casing" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
As per Claim 3, 10, and 18, they recite the limitation “based at least in part on the predicted values” which is indefinite and vague because there is no other alternative feature claimed for "least in part" alternative limitation.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

4.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ige et al. (US 20130175030 A1) further in view of Fowler (US 20210017999 A1).

As per Claim 1, 9, and 16, Ige et al. teaches a computer-implemented method/ system/ non-transitory computer readable medium storing instructions for generating a data synthesis model (Fig. 3, 8-9, & 10, [0125]-[0134]), the method comprising: 
(Claim 1, 9, and 16) receiving one or more sensor values from one or more sensors in response to a change in pump control variables ([0127] “monitor block 1052 for monitoring one or more sensors for gas 1054, monitoring one or more sensors for sand 1056 and monitoring one or more sensors for a motor 1058. Information acquired via such monitoring may be transmitted to the one or more models 1070.”);
(Claim 9) comprising one or more of a surface pressure value, a pump rate value, a chemical concentration value, a proppant rate value, a proppant ramp rate value, a diversion drop frequency value, or a diversion drop mass value ([0081]-[0082]); 
… and 
(Claim 1, 9, and 16) providing the predicted values generated by the data … model to one of a controller or a downhole environment model configured to simulate a downhole environment based on sensor data ([0127]-[0128]).
Ige et al. fails to teach explicitly (Claim 1, 9, and 16) generating a data synthesis model configured to generate predicted values comprising one or more of the one or more sensor values based on one or more other sensor data values of the one or more sensor values and the pump control variables.
Fowler teaches generating a data synthesis model configured to generate predicted values comprising one or more of the one or more sensor values based on one or more other sensor data values of the one or more sensor values and the pump control variables (Fig. 8, Fig. 9 element 810-812, [0058]-[0060], [0066], “curve model”, [0078]-[0079], [0093]-[0095], “the updated model”).
Ige et al. and Fowler are analogous art because they are all related to a modeling and controlling of pumping operation.
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate Fowler into Ige et al.’s invention to obtain the invention as specified in the claims. In particular, a curve model using suitable curve fitting techniques for example, a polynomial curve model based on the obtained sensor data of pump as taught by Fowler would have been easily conceived by one having ordinary skill in the art to effectively simulates pump properties and to accurately reflect the pump performance ([0038], [0066], [0093]).

As per Claim 2 and 17, Ige et al. teaches wherein the pump control variables comprise one or more of a surface pressure value, an acoustic sensor coupled to the wellbore fluid, one of a vibration sensor or acoustic sensor attached to the casing or tubing, a pump rate value, a chemical concentration value, a proppant rate value, a proppant ramp rate value, a diversion drop frequency value, or a diversion drop mass value ([0081]-[0082]).

As per Claim 3, 10, and 18, Ige et al. teaches wherein the frac pump controller receives the predicted values, the method further comprising adjusting, based at least in part on the predicted values, a power supply level for a frac pump, the power supply level determining one or more parameters comprising flow rate, viscosity, or volume of a material pumped into at least one treatment fracturing well (Fig. 3, [0055]-[0058]).

As per Claim 4, 11, and 19, Ige et al. teaches wherein the one or more sensor values are received from sensors deployed in a laboratory well, including downhole sensors, the sensors comprising one or more of a frequency-limited pressure sensor, a distributed fiber optic temperature sensor, a strain sensor, an acoustic sensor, a microseismic sensor, or a microdeformation sensor (Fig. 3, [0051]-[0053]).

As per Claim 5, 12, and 20, Ige et al. teaches further comprising feeding training data into a supervised learning process and changing the pump control variables over a range of expected responses, the training data comprising frequency-limited data ([0069]-[0070]).

As per Claim 6 and 13, Ige et al. teaches further comprising feeding data into an unsupervised learning process and changing the pump control variables over a range ([0069]-[0071]).

As per Claim 7 and 14, Ige et al. teaches wherein the predicted values are provided to one of a frac pump controller or a downhole environment model at a later stage of a treatment fracturing well, and the one or more downhole sensor values are received from sensors deployed to the treatment fracturing well and at an earlier stage of the treatment fracturing well (Fig. 3, [0051]-[0055].

As per Claim 8 and 15, Ige et al. teaches further comprising: 
applying the data synthesis model to one or more additional treatment fracturing wells, the data synthesis model generating additional synthetic sensor data values based on additional treatment fracturing well sensor data values (Fig. 10, [0129], “an electric submersible pump”); and 
adjusting, based on the additional synthetic sensor data values, one or more additional power supplies for one or more additional fracturing pumps (Fig. 10, [0129], “an adjustment block 1098 for adjusting, based on the modeling and the economic data, a speed of the electric submersible pump”).
Ige et al. fails to teach explicitly data synthesis model.
Fowler teaches data synthesis model (Fig. 8, Fig. 9 element 810-812, [0058]-[0060], [0066], “curve model”, [0078]-[0079], [0093]-[0095], “the updated model”).





Conclusion
5.  	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	CHRISTIAN et al. (GB 2553299 A) discloses monitoring operational performance of a subsea pump for pumping product from a formation.
Tubel et al. (US 6434435 B1) discloses an application of adaptive object-oriented optimization software to an automatic optimization oilfield hydrocarbon production management system.

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNHEE KIM whose telephone number is (571)272-2164. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on (571)272-2279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

EUNHEE KIM
Primary Examiner
Art Unit 2146



/EUNHEE KIM/Primary Examiner, Art Unit 2146